
	

113 SRES 76 ATS: Designating room S–126 of the United States Capitol as the “Senator Daniel K. Inouye Room” in recognition of his service to the Senate and the people of the United States.
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 76
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Reid (for himself
			 and Mr. Leahy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating room S–126 of the United States
		  Capitol as the Senator Daniel K. Inouye Room in recognition of
		  his service to the Senate and the people of the United States.
	
	
		Whereas Senator Daniel K. Inouye served the people of
			 Hawaii for more than 58 years as a member of the Territorial House of
			 Representatives, the Territorial Senate, the United States House of
			 Representatives, and the United States Senate;
		Whereas Senator Daniel K. Inouye became the first Japanese
			 American to serve in both the United States House of Representatives and the
			 United States Senate;
		Whereas Senator Daniel K. Inouye represented Hawaii in
			 Congress from before the time that Hawaii became a State in 1959 until
			 2012;
		Whereas, during his tenure in the Senate, Senator Daniel
			 K. Inouye served as the President pro tempore, the Chairman of the Committee on
			 Appropriations, the Chairman of the Subcommittee on Defense of the Committee on
			 Appropriations, the first Chairman of the Select Committee on Intelligence, the
			 Chairman of the Committee on Indian Affairs, the Chairman of the Democratic
			 Steering Committee, the Chairman of the Committee on Commerce, Science, and
			 Transportation, the Chairman of the Committee on Rules and Administration, the
			 Chairman of the Select Committee on Secret Military Assistance to Iran and the
			 Nicaraguan Opposition, and the Secretary of the Democratic Conference;
		Whereas Senator Daniel K. Inouye enlisted in the Army
			 after the attacks on Pearl Harbor in 1941 and fought heroically in the Italian
			 theater even after being wounded; and
		Whereas Senator Daniel K. Inouye received a Distinguished
			 Service Cross, a Bronze Star, a Purple Heart with cluster, and 12 other medals
			 and citations before receiving the Medal of Honor from President William J.
			 Clinton in June 2000: Now, therefore, be it
		
	
		That the Senate designates room S–126
			 of the United States Capitol as the Senator Daniel K. Inouye
			 Room, in recognition of his service to the Senate and the people of the
			 United States.
		
